SECURED PROMISSORY NOTE



 

$___________
                                                                                                             
May __, 2006
New York, New York
For value received
Mobile Reach International, Inc.
,
a Delaware corporation (the "Company"), unconditionally promises to pay to the
order of ____________________________

or its assigns (the "Holder") the principal sum of $_____________, in lawful
currency of the United States of America, together with interest thereon at the
rate of eight percent (8%) per annum,computed on the basis of the actual number
of days elapsed in a 365 day year.
 
Interest shall accrue commencing on the date hereof and shall continue to accrue
until this Note is paid in full.
 
If, at any time, any interest is paid on this Note which is deemed to be in
excess of the then legal maximum rate, then that portion of the interest payment
representing an amount in excess of the then legal maximum rate shall be deemed
a payment of principal and applied against the principal amount of this Note.
1.
        
Payment; Maturity; Default Interest
(a)
       
This Secured Promissory Note (the "Note")is issued as part of a series of
similar Secured Promissory Notes (collectively, the "Notes") to be issued
pursuant to the terms of that certain Secured Note and Warrant Purchase
Agreement, dated as of May __, 2006 (as the same may from time to time be
amended, modified, supplemented or restated, the "Purchase Agreement"), to the
persons listed on the Schedule of Purchasers thereto (the "Purchasers").
 
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Purchase Agreement and in the Security
Agreement (as defined below).



(b)
      
Payment of the full principal amount of this Note and accrued, but unpaid
interest thereon, and all other fees and expenses due to Holder is secured by
the Collateral identified and described as security therefor in that certain
Security Agreement dated as of even date herewith and executed by the Company in
favor of the Agent for the ratable benefit of Holder and the holders of the
other Notes (as the same may from time to time be amended, modified or
supplemented or restated, the "Security Agreement").
 
(c)
       
On the earlier of (i) October __, 2006 or (ii) the closing of a financing which
results in gross proceeds of at least $2,000,000 being delivered to the Company
(the "Demand Date"), the outstanding principal amount of this Note and all other
Notes, together with any then unpaid and accrued interest thereon, is
immediately due and payable, together with all other amounts payable hereunder.
 
(d)
      
All payments of interest and principal shall be in lawful money of the United
States of America and shall be made pro rata among all holders of the Notes.
 
All payments shall be applied first to accrued interest, and thereafter to
principal.
 
If any payments on this Note become due on a Saturday, Sunday, or a public
holiday, such payment shall be made on the next succeeding business day and such
extension of time shall be included in computing interest in connection with
such payment.
2.
        
Default; Remedies
(a)
       
The occurrence of any Event of Default in Section 6.1 of the Purchase Agreement
shall be an Event of Default hereunder.
(b)
      
Upon the occurrence and during the continuance of any Event of Default, all
unpaid principal on this Note, accrued and unpaid interest thereon, and all
other amounts owing hereunder shall, at the option of the Required Purchasers,
and, upon the occurrence of any Event of a Default pursuant to Sections 6.1(c)
or (d) of the Purchase Agreement, automatically, be immediately due, payable and
collectible by Holder pursuant to applicable law, subject to Section 7 of the
Purchase Agreement.
  
(c)
       
Upon the occurrence of an Event of Default, the Company shall pay all reasonable
attorneys' fees and court costs incurred by Holder in enforcing and collecting
this Note.
3.
        
Prepayment.
 
This Note may not be prepaid in whole or in part.
4.
        
Waiver; Payment of Fees and Expenses.
 
The Company waives presentment and demand for payment, notice of dishonor,
protest and notice of protest of this Note, and shall pay all costs of
collection when incurred, including, without limitation, reasonable attorneys'
fees, costs and other expenses.
 
The right to plead any and all statutes of limitations as a defense to any
demands hereunder is hereby waived to the full extent permitted by law. No delay
by Holder shall constitute a waiver, election or acquiescence by it.
   
5.
        
Cumulative Remedies.
 
Holder's rights and remedies under this Note and the other Loan Documents shall
be cumulative.
 
Holder shall have all other rights and remedies not inconsistent herewith as
provided under the UCC, by law or in equity.
 
No exercise by Holder of one right or remedy shall be deemed an election, and no
waiver of any Event of Default shall be deemed a continuing waiver.
 
6.
        
Miscellaneous.
(a)
       
Governing Law.
 
The terms of this Note shall be construed in accordance with the laws of the
State of New York, as applied to contracts entered into by New York residents
within the State of New York and to be performed entirely within the State of
New York.
(b)
      
Successors and Assigns; Assignment.
 
The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.
 
The Company may not assign this Note or delegate any of its obligations
hereunder without the written consent of the Required Purchasers.
 
Holder may assign this Note and its rights hereunder at any time without the
consent of the Company subject to the limitations on disposition contained in
Section 4 of the Purchase Agreement.
(c)
       
Transfer of Notes.
 
This Note may be transferred only upon surrender of the original Note for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Company.
 
Thereupon, a new Note for like principal amount will be issued to, and
registered in the name of, the transferee, dated so that there will be no gain
or loss of interest on such surrendered Note and otherwise of like tenor.
 
Interest and principal are payable only to the registered holder of the Note.
(d)
      
Titles and Subtitles.
 
The titles and subtitles used in this Note are used for convenience only and are
not to be considered in construing or interpreting this Note.
(e)
       
Notices.
 
All notices required or permitted hereunder shall be in writing and shall be
given in the manner and to the addresses set forth in the Purchase Agreement.
(f)
       
Modification; Waiver.
 
No modification or waiver of any provision of this Note or consent to the
departure therefrom shall be effective without the written consent of the
Company and the holders constituting the Required Purchasers, and then it shall
be effective only in the specific instance and for the specific purpose for
which it was given.
 

 

 

Mobile Reach International, Inc.



By:
                                                                             



Name:
 
Fabrizzio Busso-Campana



Title:
 
Chief Executive Officer



 



 



Acknowledged and Agreed to by Holder:

 

 

 

By:
                                                                             



Name:
 
Title:
 

 

Acknowledged and Agreed to by Agent:

 

 

 

By:
                                                                             



Name:
 
Title:
 

 

 



 